Case 1:21-cv-00023-LEK-RT Document 23 Filed 03/16/21 Page 1 of 1                  PageID #: 607

                                  MINUTE ORDER



  CASE NUMBER:             CIVIL NO. 21-00023 LEK-RT
  CASE NAME:               Kendall E. Goo vs. Bank of America, N.A.


        JUDGE:      Leslie E. Kobayashi            DATE:             03/16/2021


 COURT ACTION: EO: COURT ORDER INFORMING THE PARTIES OF THE
 COURT’S RULING ON PLAINTIFFS’ MOTION FOR ORDER OF REMAND

        On February 9, 2021, Plaintiffs Kendall E. Goo and Laura L. Goo (“the Goos”) filed their
 Motion for Order of Remand (“Motion”). [Dkt. no. 13.] Defendant Bank of America, N.A.
 (“BOA”) filed its memorandum in opposition on February 26, 2021, and the Goos filed their
 reply on March 5, 2021. [Dkt. nos. 17, 19.] This Court has found the Motion suitable for
 disposition without a hearing, pursuant to Local Rule 7.1(c). [Dkt. no. 21.] The parties are
 hereby informed that the Motion is GRANTED IN PART AND DENIED IN PART.

         The Motion is GRANTED, insofar as this Court concludes that the case must be
 remanded for reasons similar to those set forth in Inokuma v. Bank of America, N.A., CIV.
 NO. 20-00178 LEK-RT, 2020 WL 4455102 (D. Hawai`i Aug. 3, 2020), and Green v. Bank of
 America, N.A., CIV. NO. 20-00177 LEK-KJM, 2020 WL 6150474 (D. Hawai`i Oct. 20,
 2020). Because the reasons set forth in Inokuma and Green are sufficient to support remand in
 the instant case, it is not necessary for this Court to address the Goos’ other arguments, including
 that the removal occurred beyond the one-year removal period described in 28 U.S.C.
 § 1446(c), and their argument based on the voluntary/involuntary rule. The Motion is DENIED
 as to the Goos’ request for an award of removal-related attorney’s fees and costs, pursuant to 28
 U.S.C. § 1447(c).

       A written order will follow that will supersede these rulings. If BOA wishes to file a
 motion for reconsideration, it must wait until the written order is filed to do so.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
